                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                           COLUMBUS DIVISION

CHARLES SOLOMON GLOVER,                  *

      Petitioner,                        *

vs.                                      *
                                                 CASE NO. 4:12-CR-26 (CDL)
UNITED STATES OF AMERICA,                *

      Respondent.                        *


                                   O R D E R

      After a de novo review of the record in this case, the Report

and Recommendation filed by the United States Magistrate Judge on

October 12, 2018 is hereby approved, adopted, and made the Order

of    the    Court,    including   the       denial   of   a   certificate   of

appealability.        The Court considered Petitioner’s objections to

the Report and Recommendation and finds that they lack merit. Only

two issues require additional discussion.

      First, Petitioner contends that the undersigned relied on the

residual clause of the Armed Career Criminal Act (“ACCA”) to

sentence him.         Even if the record supported this conclusion,

Petitioner would still not be entitled to the relief he seeks.

Petitioner has not shown that he “would not have been sentenced as

an armed career criminal absent the existence of the residual

clause.”     Beeman v. United States, 871 F.3d 1215, 1221 (11th Cir.

2017).      The record establishes that he had “at least three other
prior convictions that could have qualified under [the enumerated

offenses or elements clause of the ACCA] as a violent felony, or

as a serious drug offense.”       Id.    As detailed in the Magistrate’s

Report and Recommendation, Petitioner’s three drug convictions

would   have   authorized   a   sentence    enhancement     under    the   ACCA

regardless of the ACCA’s residual clause.

     Second, Petitioner argues that the Magistrate Judge relied on

improper non-Shepard documents in his Report and Recommendation to

decide (1) that Petitioner was convicted for selling cocaine on

three occasions and (2) that two of the cocaine sales occurred

twenty-five days apart.         But, this evidence was contained in

Petitioner’s pre-sentence report (“PSR”).            PSR ¶¶ 38-39, ECF No.

44 (relying on court records to list the dates Petitioner sold

cocaine and state that Petitioner pled guilty to three counts for

selling   cocaine).     And,    Petitioner     did    not   object    to   the

allegations of fact in his PSR.          No Obj. to PSR, ECF No. 43; PSR

Add., ECF No. 44-1; Sentencing Tr. 4, ECF No. 93.           “In determining

the nature of a defendant’s prior convictions and whether to

classify the defendant as an armed career criminal under the ACCA,

the sentencing court may rely on Shepard-approved documents and

any undisputed facts in the [PSR].”          In re Hires, 825 F.3d 1297,

1302 (11th Cir. 2016)(emphasis added); United States v. Wade, 458

F.3d 1273, 1277 (11th Cir. 2006)(“It is the law of this circuit

that a failure to object to allegations of fact in a [PSR] admits


                                     2
those facts for sentencing purposes.”); United States v. Bennett,

472 F.3d 825, 834 (11th Cir. 2006)(per curiam)(finding the court

did not err in relying on undisputed facts in PSR to conclude prior

convictions were violent felonies under the ACCA).       The Court

properly determined the nature of Petitioner’s criminal history.

His objections are without merit.

     IT IS SO ORDERED, this 30th day of January, 2019.

                                    S/Clay D. Land
                                    CLAY D. LAND
                                    CHIEF U.S. DISTRICT COURT JUDGE
                                    MIDDLE DISTRICT OF GEORGIA




                                3
